                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No . 5 : 01 -CR-2 72 -lH
                                      No . 5 :1 6- CV-455-H


 TOMAS MATEO

                  Petitioner ,


                  v.
                                                                             ORDER

 UNITED STATES OF AMERICA ,

                  Respondent.




        This matter is before the                    court   on petitioner ' s       Notice of

Withdrawal        of    Motion       to   Vacate ,     [DE   # 60] .   Due   to    the   unique

procedural posture of this case and out of an abundance of caution ,

the court construes petitioner ' s filing as a motion to voluntarily

dismiss his claims without prejudice pursuant to Rule 41 (a) ( 2) .

There being no objection ,                 the court GRANTS petitioner ' s motion ,

[DE     # 60] ,   and       hereby    DISMISSES       WITHOUT     PREJUDICE       petitioner ' s

claims against respondent .                  The clerk is directed t o close this

case.
                       V}
        This      ?
                  ~~    day of January 2019.




                                                                       District Judge
At Greenville , NC
#35
